Exhibit 10.1
SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (“Agreement”) is entered into between
TomoTherapy Incorporated (“TomoTherapy” or “the Company”) and Steven G. Books
(“Employee”) (Collectively “The Parties”).
RECITALS
The Employee is currently employed in the position of Chief Operating Officer
pursuant to an employment agreement with the Company executed as of the fifth
day of November, 2008, as amended July 1, 2009 (“Employment Agreement”). The
Parties hereby agree to terminate the Employment Agreement, and instead provide
for the rights and obligation of the Parties upon the Employee’s separation of
employment under the terms provided in this Agreement.
1. Termination Date. The Employee’s termination from his employment with the
Company will be effective as of November 30, 2009 (“Separation Date”).
2. Consideration, Payment and Benefits for Employee. In consideration for
Employee’s promises and performance of the covenants contained herein, the
Company will provide the following payments and benefits to Employee:

  A.  
Separation Payments. The Company will pay a Separation Payment to Employee
constituting a gross amount of Four hundred twenty-two thousand two hundred and
eighty-four Dollars ($422,284), payable in one lump sum 53 days after the
Separation Date.

 

 



--------------------------------------------------------------------------------



 



  B.  
Final Wages, Vacation Pay and Additional Termination Benefits. Employee will
receive any unpaid final wages for time worked through and including Employee’s
Separation Date, as well as payment for any accrued but unused vacation time
benefits or benefit payments to which Employee is entitled by virtue of
Employee’s service with the Company up to and including the Separation Date
pursuant to the terms of the Company’s applicable benefit plans. Except as
specifically provided in this Agreement, Employee understands that Employee does
not qualify for, and is not entitled to payments under any Company Bonus Award
Plan or to any other payment, benefits, including severance of disability
payment, or other consideration from the Company and Employee acknowledges that
Employee shall not accrue any further benefits under any Company benefit plan or
programs after the Separation Date. Provided, however, Employee shall be
eligible for all payments due under the Company’s 401K plan for service prior to
the Separation Date, and to exercise stock or stock option rights subsequent to
Termination of Employment as provided in any equity grant agreements entered
into between the Company and the Employee prior to the Separation Date. Further,
if Employee elects to continue group healthcare continuation coverage pursuant
to COBRA, the Company shall pay Employee’s premium due for such coverage for
twelve (12) months after the Separation Date.

  C.  
The Company will pay for outplacement services for the Employee at a mutually
agreed upon outplacement service provider in an amount up to Ten Thousand
Dollars ($10,000.00). Payment shall be made directly to such outplacement
service upon receipt of invoices evidencing services provided. Employee must
begin to use such services within two (2) years of the Separation Date.

 

-2-



--------------------------------------------------------------------------------



 



  D.  
The Company will maintain the confidentiality of the Employee’s personnel files
and will not disclose the contents of such files to third parties unless
required to comply with the law or court order, or otherwise required in the
course of legal proceedings.

3. Waiver and Release. Employee, on behalf of Employee and Employee’s heirs,
executors, administrators and assigns, hereby waives, releases and forever
discharges, the Company and its current and past parent, subsidiaries, divisions
and affiliates, its, and their joint ventures and its and their respective
directors, officers, associates, employees, shareholders, partners, attorneys
and agents, and each of its and their respective predecessors, successors and
assigns (hereinafter collectively referred to as “Releasees”), from any and all
known or unknown causes of action, or liabilities of any kind which have been,
or could be asserted, against the Releasees up to and including the Effective
Date of the Agreement, including but not limited to:
causes of action or liabilities arising under Title VII of the Civil Rights Act
(“Title VII”), the Age Discrimination in Employment Act (the “ADEA”), the
Employee Retirement Income Security Act (“ERISA”), the American with
Disabilities Act (“ADA”), the Family and Medical Leave Act (“FMLA”), the
Wisconsin Fair Employment Act, as such Acts have been amended, and/or any other
federal, state, municipal, or local employment discrimination statutes
(including, but not limited to, claims based on age, sex, attainment of benefit
plan rights, race, religion, national origin, marital status, sexual
orientation, ancestry, harassment, parental status, handicap, disability,
retaliation, and veteran status); and/or
causes of action or liabilities arising under any other federal, state,
municipal, or local statute, law, ordinance or regulation; and/or
any other cause of action including, but not limited to, actions seeking
payments or benefits, except as provided herein, actions based upon breach of
contract, wrongful termination, defamation, intentional infliction of emotional
distress, tort, personal injury, invasion of privacy, violation of public
policy, negligence and/or
any other common law, or other cause of action whatsoever arising out of or
relating to employment with and/or separation from employment or prior service
with the Company or any of the other Releasees.

 

-3-



--------------------------------------------------------------------------------



 



Employee further agrees that if Employee, or anyone acting on Employee’s behalf,
brings any action concerning or related to any cause of action or liability
released in this Agreement, Employee waives any right to, and will not accept,
any payments, monies, damages, or other relief, awarded in connection therewith.
4. Indemnification and Cooperation. Employee states that at all relevant times
he has fully complied with all applicable laws, rules and regulations and acted
in accordance with the Company’s Code of Conduct. Nevertheless, the Parties
recognize that claims may be made by third parties concerning alleged actions or
omissions of the Employee while the Employee was engaged in the performance of
his duties for the Company. Accordingly, the Parties affirm that the
Indemnification Agreement between the Employee and the Company entered into on
the 5th day of November 2008 is and will remain in full force and affect..
Employee agrees to make himself available to and cooperate with the Company in
any Company internal investigation or administrative, regulatory, or judicial
proceeding. Such cooperation by Employee is understood to include, but not be
limited to, making himself available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request for
the purpose of giving testimony without requiring service of a subpoena or other
legal process, volunteering to the Company pertinent information, and turning
over to the Company all relevant documents which are or may in the future come
into Employee’s possession. The Company agrees to make reasonable effort to
minimize any disruption to Employee’s personal and professional schedule and
commitments, which may be caused by any request by the Company for his
availability and cooperation pursuant to this paragraph. In the event that the
Company asks for Employee’s cooperation in accordance with this paragraph, the
Company agrees to reimburse Employee for reasonable travel expenses, including
lodging and meals upon submission of receipts. Employee shall not provide any
documents to, or otherwise cooperate or assist in any way with any other person
or with any attorney or other agent or representative of any non-governmental
person or entity who has filed suit or in the future files suit against the
Company, except that the Employee will comply with legal process as required by
law.

 

-4-



--------------------------------------------------------------------------------



 



5. Confidentiality and Non-Competition Agreement and Assignment of Inventions
Agreement. Employee states that he is in full compliance with the
Confidentiality and Non-Competition Agreement executed and made effective as of
the first day of April, 2007 between him and the Company and the Assignment of
Inventions Agreement executed and made effective between him and the Company
dated on the twenty-eighth day of March, 2005, and he acknowledges and the
Company affirms that such Agreements are and shall remain in full force and
effect.
Employee affirms that he has and will continue to comply with the pre- and
post-employment termination obligations contained in the foregoing Agreements as
a condition for the receipt of the payments and benefits provided in this
Agreement.
6. Notice to Seek Counsel, Consideration Period, Revocation Period. Employee
acknowledges that Employee has been advised in writing hereby to consult with an
attorney before signing this Agreement, and that Employee has had at least
forty-five (45) days after receipt of this document to consider whether to
accept or reject this Agreement. Employee understands that Employee may sign
this Agreement prior to the end of such forty-five (45) day period, but is not
required to do so. Employee has seven (7) days after Employee signs this
Agreement to revoke it. Such revocation must be in writing and delivered either
by hand or mailed and postmarked within the seven (7) day period. If sent by
mail, it is requested that it be sent by certified mail, return receipt
requested to Alison Sparks at 1240 Deming Way, Madison, WI 53717-1954. If
Employee revokes this Agreement as provided herein, it shall be null and void.
If Employee does not revoke this Agreement within seven (7) days after signing
it, this Agreement shall become enforceable and effective on the eighth (8th)
day after the Employee signs this Agreement (“Effective Date”).

 

-5-



--------------------------------------------------------------------------------



 



7. Governing Law; Disputes. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Wisconsin, to the
extent not covered by federal law. Any action brought to enforce this Agreement
shall be brought in a state or federal court of competent jurisdiction located
in Madison, Wisconsin, except that an action by the Company to enforce its
rights under Paragraphs 4-6 of this Agreement may also be brought in Employee’s
state of residency or any other forum in which the Employee is subject to
personal jurisdiction. In addition, Employee specifically consents to personal
jurisdiction in the state of Wisconsin for purposes of this Paragraph.
8. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Employee and the Company. This Agreement shall be enforced in
accordance with its terms and shall not be construed against either party.
9. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original but both of which together will
constitute one and the same instrument.
10. Withholding. The Company shall withhold any payments otherwise due or
payable hereunder in order to comply with any federal, state, local or other
income or other tax laws requiring withholding with respect to compensation and
benefits provided to Employee pursuant to this Agreement.

 

-6-



--------------------------------------------------------------------------------



 



11. Successors and Assigns. This Agreement binds and inures to the benefit of
Employee’s heirs, administrators, representatives, executors, successors and
assigns, the Company and its successors and assigns.
12. Entire Agreement — Termination of Prior Agreements. This Agreement together
with the Agreements referred to in Paragraphs 4 and 5 of this Agreement,
contains the entire agreement between the Parties hereto with respect to the
transactions contemplated hereby and supersedes any previous oral and written
agreements or representations relating to the subject matters herein.
The undersigned hereby acknowledge and agree that they have carefully read and
fully understands all the provisions of this Agreement, has had the opportunity
to consult with counsel with respect to this Agreement, and have voluntarily
entered into this Agreement by signing below as of the date(s) set forth below.
Date received: October 16, 2009.

          Dated: November 25, 2009   TOMOTHERAPY INCORPORATED
 
       
 
  By:   /s/ Frederick A. Robertson
 
       
 
      Frederick A. Robertson
 
      Chief Executive Officer
 
            STEVEN G. BOOKS
 
        Dated: November 24, 2009   /s/ Steven G. Books      

 

-7-